                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DOUGLAS W. VOUGHT,                          :   CIVIL ACTION NO. 1:18-CV-1113
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
TWIN TIER HOSPITALITY, L.L.C.,              :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 17th day of June, 2019, upon consideration of the motion

(Doc. 14) by defendant Twin Tier Hospitality, L.L.C. (“Twin Tier”), seeking to

dismiss the amended complaint of plaintiff Douglas W. Vought (“Vought”) or in the

alternative, to strike portions thereof, and the parties’ respective briefs in support of

and opposition to said motion, and for the reasons stated in the accompanying

memorandum, it is hereby ORDERED that:

      1.     Twin Tier’s motion (Doc. 14) to dismiss is GRANTED in part and
             DENIED in part as follows:

             a.     Vought’s disability discrimination claim premised on his alleged
                    constructive discharge is DISMISSED.

             b.     Vought’s failure-to-accommodate claim is DISMISSED.

             c.     Twin Tier’s motion (Doc. 14) is otherwise DENIED.

      2.     Vought is granted leave to file a second amended complaint within 21
             days of the date of this order. In the absence of a timely filed second
             amended complaint, the above-captioned action shall proceed on the
             following claims:
     a.    Disability discrimination premised on Twin Tier’s failure to
           consider Vought for rehire.

     b.    Retaliation based on Vought’s constructive discharge and Twin
           Tier’s failure to consider Vought for rehire.

3.   Twin Tier’s deadline to respond to the amended complaint under
     Federal Rule of Civil Procedure 12(a)(4)(A) is DEFERRED for the
     duration of the 21-day amendment period set forth in paragraph 2
     above.




                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
